United States Court of Appeals
                      For the First Circuit




No. 00-2454

                 FIRST STATE INSURANCE COMPANY,

                     Petitioner, Appellee,

                               v.

                  BANCO DE SEGUROS DEL ESTADO,

                     Respondent, Appellant.



                          ERRATA SHEET


     The opinion of this Court issued on June 27, 2001, is amended
as follows:

    Page 2, line 24, should read: "On November 6, 1987 . . ."

     Page 6, line 1, should read: "received any notice of
arbitration from First State Ins. Co., . . ."

    Page 8, line 13, should read: "notification in 1987 . . .".